Citation Nr: 0619671	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  00-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus, L4-5, postoperative.  

2.  Entitlement to a rating in excess of 60 percent for 
status post total left hip replacement for the period 
beginning on April 1, 2003.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  That decision granted an increased rating fort the 
veteran's lumbar spine disability, and denied an increased 
rating for the left hip disorder.  

By rating action of May 2002, an increased rating of 40 
percent was assigned for the lumbar spine disorder.  Also, in 
view of a left hip replacement, the RO assigned a temporary 
total rating of 100 percent beginning on February 21, 2002, 
with the resumption of the 30 percent rating on April 1, 
2003.  

The veteran testified before the undersigned Veterans Law 
Judge who conducted a hearing at the RO in June 2004.  
Subsequently, in a Board decision dated in September 2004, it 
was determined that a 60 percent rating was warranted for the 
left hip condition prior to February 21, 2002.  The claim was 
granted to that extent.  The Board requested that an 
additional orthopedic examination be conducted to determine 
the nature and severity of the back and left hip disorders.  
In an April 2005 rating decision, the 60 percent rating was 
assigned from June 9, 2000, though February 20, 2002, to be 
followed a temporary total rating from February 21, 2002, 
through March 31, 2003, with the resumption of the 60 percent 
rating from April 1, 2003.  The question left for the Board 
to consider as to the left hip condition is whether a rating 
in excess of 60 percent is warranted from the April 1, 2003, 
date.  

The orthopedic examination requested in the Board's remand 
was conducted in September 2005.  Subsequently, the 40 
percent evaluation for the low back disorder was confirmed 
and continued.  


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by severe 
limitation of motion; but with no current spasms and no 
evidence of absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  There is 
herniated nucleus pulposus, L4-5, postoperative with 
lumbarized S1 but no spondylolysis or spondylolisthesis.  

2.  The veteran's low back disability does not result in 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

3.  For the period beginning on April 1, 2003, the veteran's 
left hip has been manifested by subjective complaints of 
pain, with objective findings that the hip is functioning 
well after total hip replacement.  Ankylosis of the hip or 
flail joint is not shown, nor is fracture of the femur shaft 
or anatomical neck with nonunion, with loose motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
herniated nucleus pulposus, L4-5, postoperative are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 
Diagnostic Codes 5292, 5294, 5295, (prior to September 23, 
2002); Diagnostic Code 5243 (effective as of September 23, 
2002); Diagnostic Code 5293 (prior to September 26, 2003); 
and Diagnostic Code 5243 (effective as of September 26, 
2003).  

2.  The criteria for a rating in excess of 60 percent for 
status post total left hip replacement for the period 
beginning on April 1, 2003 are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.21, 4.40, 4.45, 4.49, Diagnostic Codes 5250, 5254, 
5255 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in January 2004 (regarding the hip only) 
and November 2004 (regarding the lumbar spine and hip 
conditions).  By means of these documents, the veteran was 
told of the requirements to establish service connection, of 
the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  In addition to 
providing the VCAA laws and regulations, additional documents 
of record, to include the rating decisions of record, the SOC 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in January 2004 and 
November 2004 which included discussion of the VCAA laws and 
regulations.  A notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  However, the Board finds that any defect with 
respect to the timing of the notice requirement was harmless 
error.  After receipt of the content-complying letters in 
January and November 2004, his claims were readjudicated 
based upon all the evidence of record as evidenced by a 
November 2005 SSOC.  There is no indication that the 
disposition of his claims would not have been different had 
he received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Also see 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for an increased 
rating.  While he was provided with notice of the type of 
evidence necessary to establish higher disability ratings, he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective dates to be assigned is rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Numerous VA examination reports are of record, to 
include the most recent evaluation report from September 
2005.  The evidence of record is sufficient to make a 
decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Background

In a July 1995 rating decision, service connection was 
established for a left hip condition as secondary to a 
service-connected right ankle disorder.  This grant was based 
on the fact that a VA examiner opined that the veteran's 
avascular necrosis of the left hip was the result of using 
crutches and full weight bearing on the left leg following 
right ankle reconstruction.  

VA records show that the veteran underwent surgery in 
November 1994 for surgical removal of synovial chondromatosis 
of the left hip.  Subsequently dated records show that the 
left hip remained symptomatic.  A physician's statement from 
August 1995 indicates that the avascular necrosis had 
worsened and included sclerosis of the superior aspect of the 
acetabulum, interfering with the veteran's ability to work 
and ambulate.  He felt that the veteran's only options were 
fusion or replacement.  

On VA examination in April 1996, left hip X-ray showed 
aseptic necrosis with severe degenerative changes and the 
examiner felt that the veteran had calcifications overlying 
the treater trochanter consistent with residual bursitis.  
Flexion of the left hip had decreased to 85 degrees, 
abduction was at 25 degrees.  The examiner noted that the 
veteran could not walk on his toes on the left side.  

VA records from October 1996 show that the veteran underwent 
a partial hemilaminectomy and diskectomy for a herniated 
nucleus pulposus at L4-5.  At a December 1997 VA exam, the 
examiner opined that the veteran's back disorder developed 
from the service-connected left hip condition.  Service 
connection for the veteran's low back disorder was granted in 
a June 1998 rating decision.  

At a January 1999 VA examination, the veteran reported that 
he sometimes experienced stiffness and pain in the low back 
which radiated down the left leg to the ankle.  Sitting for 
lengthy periods of time, walking up steps, and driving caused 
his pain to worsen.  Lumbar spine range of motion was to 90 
degrees on forward flexion, with backward extension to 35 
degrees, with left and right lateral flexion to 45 degrees.  
Left and right rotation was to 45 degrees.  All motions 
showed evidence of pain.  His gait was abnormal in that he 
limped on the left side.  He could walk on his heels, toes, 
and outsides of his feet.  Pain was evidenced in the left hip 
and right ankle during those tests, but not in the lower 
back.  Sensation to pain and to light touch was diminished 
throughout the entire left lower extremity.  Reflexes were 
decreased, but not absent, on the left knee and ankle as 
compared to the right.  X-rays showed lumboscoliosis to the 
left with slight exaggeration of the normal lordotic lumbar 
curve.  There was some sacralization of L5, as well as mild 
disc space narrowing at L4-L5.  Osteoarthritic scoliosis was 
present about the apophyseal joint.  

The examiner characterized the left hip function as normal.  
Left hip range of motion was to 125 degrees of flexion, with 
extension to 30 degrees, with abduction to 47 degrees.  
Adduction was to 25 degrees with internal rotation to 40 
degrees and external rotation of 60 degrees.  All motions 
were accomplished without evidence of pain.  

At a June 2000 VA hip examination, the veteran stated that he 
was taking morphine for pain relief.  He used a cane for 
walking.  He said that his pain was constant, and sometimes 
awoke him at night.  He had been told that he needed a hip 
replacement but that he was too young.  The examiner noted 
that the veteran appeared to be in pain when arising from a 
seated position.  He had difficulty standing.  He was unable 
to walk on his heels, toes, or outsides of his feet.  The 
left hip area was painful to palpation, and there was 
crepitus.  Range of motion of the left hip was to 80 degrees 
of flexion, with abduction and adduction to 25 degrees.  All 
movements showed evidence of pain.  X-ray of the hip showed 
the presence of degenerative joint disease (DJD).  There was 
no evidence of nonunion of the femur.  VA left hip X-ray in 
April 2001 showed severe degenerative change of the left hip 
joint with multiple intra articular loose bodies.  

VA records reflect that the veteran was admitted in February 
2002 for a total left hip replacement.  He ultimately 
graduated to independent ambulation with the use of crutches 
with touch down weight bearing and was independent of level 
surfaces, transfers, except for abduction, adduction, and 
straight leg raising.  

On VA follow up in April 2002, it was noted that the veteran 
was full weight bearing and was ambulating with a cane for 
balance.  He had good range of motion without tenderness and 
ambulated with minimal pain.  X-ray showed that the left hip 
prosthesis was in good position without evidence of 
malposition or loosening.  

On VA examination in March 2003, the veteran reported left 
hip pain of 6-8 out of 10.  There was weakness and stiffness 
and some instability and locking, as well as fatigue and lack 
of endurance.  It was noted that he walked with a limp on the 
left side and sometimes used a cane.  He could not walk on 
his heels, toes, or outside of his feet because he lost his 
balance and it was too painful in the left hip.  Strength of 
the left leg was decreased as compared with the right.  His 
pulses and reflexes were normal.  All functions of the left 
hip were normal with pain.  There was painful but normal 
range of motion with abduction of 45 degrees and flexion to 
125 degrees.  X-rays showed a normal total left hip 
replacement with no evidence of a fractured femur.  

Additional VA records from June 2004 July 2005 reflect 
continued complaints and treatment for his back and left hip.  
At a September 2005 VA orthopedic evaluation, the veteran 
reported constant and daily low back pain that was aggravated 
by long periods of sitting or with bending.  He worked at a 
glass company in processing and this required some lifting.  
Back braces did not help his condition, so he did not wear 
one.  He said that his hip was better, and that he was not in 
constant pain.  There was occasional pain in the left lower 
back over the iliac crest region, not much groin pain, and 
occasional pain in the anterior thigh to mid lateral area.  
The examiner noted that the veteran's claims folder was 
reviewed.

Physical exam revealed forward flexion to the knees with 
extension of 15 degrees, and lateral flexion to 20 degrees, 
bilaterally.  There was no evidence of spasms.  Deep tendon 
reflexes were 2+ bilaterally in the lower extremities.  X-
rays of the lumbar spine showed a lumbarized S1 with no 
spondylolysis or listhesis.  The final assessment was 
herniated nucleus pulposus, L4-5, postoperative.  Mild 
fatigability and incoordination related to the back pain was 
recorded.  

Physical exam revealed full range of motion in the left hip.  
X-rays revealed a total hip prosthesis in good position with 
no evidence of cup wear.  There was grade 2 Brooker's noted.  
The final assessment was status post total left hip 
replacement.  It was noted by the examiner that the left hip 
arthroplasty appeared to be functioning well.  

Analysis

In statements and testimony, the veteran contends that the 
ratings for his left hip and back disabilities should be 
increased.   He complained of weakness in the left hip which 
was worsened in cold weather.  He sometimes used a cane, and 
his gait revealed a limp.  He was on morphine and ibuprofen 
for his pain.  He said that he continued to have blocking and 
fatigue and lack of endurance with the left hip.  The pain in 
his left hip sometimes woke him up at night.  There was pain 
in the hip whether he was sitting or standing.  There was 
instability in the hip.  Without medication, the veteran did 
not feel that he would be able to continue to work in his job 
at a glass factory.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2005).

Initially, the Board will consider whether a rating in excess 
of 40 percent is warranted for herniated nucleus pulposus, 
L4-4, postoperative.  

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects. If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5294 (2003) a 
sacroiliac injury with weakness was rated on the basis of 
lumbosacral strain, diagnostic code 5295.  A 40 percent 
rating was the highest available evaluation under that 
Diagnostic Code, and that rating required a listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space or some 
of these symptoms with abnormal mobility on forced motion.

The veteran's current 40 percent disability rating is the 
maximum rating available based on limitation of function as 
reflected by range of motion of the lumbar spine under the 
prior regulatory criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2005) (severe limitation of lumbar spine motion 
warranted a 40 percent disability rating).  Under the revised 
criteria, a 40 percent disability rating is also the maximum 
schedular rating based on limitation of function as measured 
by range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).  See also Johnson v. Brown, 9 Vet. App. 7 
(1996).

The evidence indicates that the veteran has symptoms of 
intervertebral disc syndrome, and indeed, the RO considered 
the criteria for rating that disability in evaluating the 
veteran's impairment.  The former version of Diagnostic Code 
5293 provided for a 60 percent disability rating for 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Since this 
rating code contemplates limitation of motion, a separate 
rating is not warranted. VAOPGCPREC 36-97 (Dec. 1997).

The most contemporaneous medical evidence of record is still 
not reflective of intervertebral disc syndrome that is 
pronounced with little intermittent relief and persistent 
symptoms.  Rather, the medial evidence, as summarized above, 
shows it to be no more than moderate in nature.  While it 
appears that the veteran experiences pain with motion and it 
was noted in 1999 that there was diminished sensation in the 
left lower extremity, more recent findings in 2005 show no 
muscle spasms.  Moreover, only mild fatigability and 
incoordination related to the pain was noted.  As such, the 
veteran's disability picture associated with his low back 
does not meet the prior criteria for a 60 percent disability 
rating.  

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002, (67 Fed. Reg. 54345- 
54349 (2002)), and September 26, 2003 (68 Fed. Reg. 51454 
(2003)).  Under the new criteria, intervertebral disc 
syndrome is rated based on separate manifestations, combined 
under 38 C.F.R. § 4.25, or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation.  
When rated based on incapacitating episodes, a 40 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  The evidence 
of record is clearly not indicative of evidence of 
incapacitating episodes of intervertebral disc syndrome of 
the total yearly duration required by the revised regulations 
for a higher rating.  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
the veteran's back disorder.

Under the second set of amended criteria, the General Rating 
Formula for Diseases and Injuries of the Spine, unfavorable 
ankylosis, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, is rated 
100 percent disabling.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  Any 
associated objective neurologic abnormalities are to be 
evaluated separately, under an appropriate diagnostic code.  
Id., Note 1.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243, Note (5) (2005).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  Here, the evidence does not reveal 
that the veteran has immobility of the entire spine or the 
entire thoracolumbar spine such that a disability rating in 
excess of 40 percent is warranted under the second set of 
amended criteria.

Under either the new or the old criteria, low back 
symptomatology supportive of a rating in excess of 40 percent 
for the lumbar spine has not been shown.  As the 
preponderance of the evidence is against the claim for a 
rating in excess of the one assigned, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In reaching this decision, the Board notes that separately 
evaluating the orthopedic and neurologic manifestations of 
the disability would not yield a benefit to the veteran.  
Assuming a maximum 40 percent evaluation for limitation of 
motion of the lumbar spine under Diagnostic Code 5292, the 
forgoing evidence does not show mild incomplete paralysis of 
the sciatic nerve, which would result in a 10 percent rating 
under Diagnostic Code 8520.  38 C.F.R. § 4.25.

Now the Board will consider whether a rating in excess of 60 
percent is warranted for status post total left hip 
replacement from April 1, 2003.  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2005).

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II (2005).  Under 
Diagnostic Code 5251, limitation of extension of the thigh to 
5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5251.  Under Diagnostic Code 5252, 
limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation; limitation to 30 degrees warrants a 20 
percent evaluation; limitation to 20 degrees warrants a 30 
percent evaluation; and limitation to 10 degrees warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5252.  Under Diagnostic Code 5253, limitation of rotation of 
the thigh, cannot toe-out more than 15 degrees or limitation 
of adduction, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of, motion lost beyond 
10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.  These codes are inapplicable in 
this case as the veteran's 60 percent disability rating is in 
excess of the maximum rating allowable.  

The RO has assigned a 60 percent disability rating for the 
left hip under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, for weight bearing preserved with aid 
of brace.  The Board has carefully reviewed the evidence of 
record and finds that the preponderance of the evidence is 
against the grant of a rating in excess of 60 percent for a 
left hip disorder.

Based on the medical evidence, the Board finds that the 
veteran's status post total left hip replacement is 
productive of nonunion of the femur without loose motion, 
weightbearing preserved with the aid of brace during the 
course of the appeal period, consequently, a rating in excess 
of 60 percent under Diagnostic Code 5255 is not warranted.  
As summarized above, the evidence shows that since the hip 
replacement surgery, there has been significant pain with 
motion, but motion has been essentially full.  Moreover, it 
was noted in 2005 that the hip arthroplasty was functioning 
well, and the veteran reported that he was no longer in 
constant hip pain.  Such findings do not support a rating 
higher than the 60 percent already assigned.  

Additional provisions, which are potentially applicable to 
the veteran's hip disability, include Diagnostic Codes 5250 
and 5254.  Diagnostic Code 5250 relates to ankylosis of the 
hip and Diagnostic Code 5254 requires a flail joint of the 
hip.  There is no medical evidence of ankylosis or flail 
joint of either hip and therefore, any application of these 
codes would be inappropriate.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination and pain.  DeLuca, 8 Vet. 
App. at 206-07.  Given, however, the left hip symptomatology 
delineated in the objective medical evidence of record, the 
Board finds that an additional "symbolic" range of motion 
loss for pain, excess fatigability, decreased functional 
ability, etc. is not warranted.  Such is the case even when 
the effects of pain are considered, such as assuming that 
motion of the joint is limited to the point where pain 
begins, and taking into account the effects of pain on use of 
the joint.  Id.; see 38 C.F.R. §§ 4.40, 4.45.

Finally, as to both the low back and left hip conditions, the 
Board observes the evidence does not show that the veteran's 
service-connected disabilities are in any way exceptional or 
unusual.  The record does not document that he has 
experienced any interference with employment not contemplated 
by the rating in effect, or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  The evidence of record is 
not reflective of any factor that takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).


ORDER

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus, L4-5, postoperative, is denied.  

Entitlement to a rating in excess of 60 percent for status 
post total left hip replacement for the period beginning on 
April 1, 2003, is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


